Citation Nr: 9919458	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-08 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.	Entitlement to service connection for hypertension, as 
secondary to post-traumatic stress disorder (PTSD).

2.	Entitlement to service connection for diabetes mellitus 
with associated visual disturbances, as secondary to PTSD.

3.	Entitlement to service connection for refractive error of 
the eyes (claimed as myopia), as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1961 to 
November 1969.

This appeal arises from December 1995 and January 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa which denied service 
connection for the claimed disabilities. 

The Board notes that the veteran appears to have raised the 
issue of entitlement to service connection for headaches at 
his hearing before the Board.  As this issue has not been 
developed or certified for the BVA's review, the matter is 
referred to the RO for clarification and any appropriate 
action.  


FINDINGS OF FACT

1. 	All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2. 	There is no competent medical evidence of a nexus 
between any currently diagnosed hypertension, diabetes 
mellitus with associated visual disturbances, or refractive 
error of the eyes (claimed as myopia) and either any incident 
in the service or service-connected PTSD.

3.	The veteran reportedly had a left eye refractive error on 
service entrance and normal vision on service separation; he 
currently has refractive error of the right eye.
CONCLUSIONS OF LAW

1.	The veteran's claims for service connection for 
hypertension and diabetes mellitus with associated visual 
disturbances, both claimed as secondary to PTSD, are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.	Service connection for a refractive error of the eyes 
(claimed as myopia) is precluded by governing regulations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.303, 4.9 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  If a condition noted during service is not shown to 
be chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b) (1998).  When a veteran has sufficient service and 
diabetes mellitus becomes manifest to a degree of 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in the 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when evidence warrants 
direct service connection.  38 C.F.R. § 3.303(d) (1998).  

The threshold question is whether the veteran has presented 
well-grounded claims for service connection.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The veteran must satisfy three elements for his claims for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as shown through medical evidence.  See 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b), are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Claims for secondary service connection must also be well 
grounded.  See Libertine v. Brown, 9 Vet. App. 521 (1996).  
In part, medical evidence of a nexus or link between a 
service-connected disease or injury and the current 
disability is required.  See Epps v. Gober, 126 F.3d 1464 
(1997).  Medical evidence is also necessary in cases of 
aggravation of a nonservice-connected disability due to a 
service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  In determining whether a claim is well 
grounded, the truthfulness of the evidence is presumed.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Hypertension

The veteran is service connected for PTSD, rated at 30 
percent from May 6, 1991, and 50 percent from February 14, 
1997.  The service medical records are negative for any 
findings or treatment for hypertension and the onset of such 
disease during service is not claimed by the veteran.  After 
service, the veteran was diagnosed with hypertension on VA 
examinations in July 1977 and thereafter.  VA outpatient 
treatment records, dated from August 1981 to August 1998, 
also show diagnoses of hypertension.  Greg J. Lamberty, 
Ph.D., in a May 1992 neuro-psychological evaluation report, 
indicated that the veteran's medical history was significant 
for hypertension.  The veteran also received care at VA 
hospitals, and was diagnosed with hypertension in July 1992 
and thereafter.  

There is no medical opinion amongst the medical records, 
however, that relates the veteran's hypertension to either 
service or the veteran's service-connected PTSD.  Further, a 
VA article of record entitled The Relationship Between 
Trauma, PTSD, and Physical Health, does not directly relate 
the veteran's hypertension disorder to his service-connected 
PTSD.  The article merely discusses the relationship between 
PTSD and health problems in a general sense.  See Sacks v. 
West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. 
App. 509, 512-14 (1998) for a discussion of the degree of 
specificity required to meet the nexus requirement with 
medical treatise evidence.  

The Board has also given special consideration to a December 
1979 private medical statement from Ronald R. Roth, M.D.  In 
this statement, Dr. Roth indicated that the veteran's 
hypertension was related to his marked exogenous obesity and 
"tensions."  He stated that the veteran's "tensions" and 
exogenous obesity made it difficult for him to maintain 
adequate or perfect control of the hypertension.  He also 
reported that the veteran's hypertension would be aggravated 
by "tensions" and by physical exertion.

Service connection may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (1997); 
see Perman v. Brown, 5 Vet. App. 237, 241 (1993); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the appellant may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Dixon v. Derwinski, 3 Vet. App. 261, 
262-63 (1992) (to be well grounded, "a claim 'need not be 
conclusive' . . . but must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.").

In this case, although Dr. Roth indicated that the veteran's 
hypertension would be aggravated by "tensions," the Board 
finds that associating the symptom of tension, described in 
Dr. Roth's medical statement, to the veteran's PTSD at the 
time of the report nearly 20 years ago would be speculative 
because tension is not necessarily a symptom of PTSD and was 
not associated with service in any way by Dr. Roth in his 
report.  Rather, the doctor specifically referred to 
depression which he related at the time to the veteran's 
overall physical condition.  Hence, Dr. Roth's medical 
statement is not probative in regard to whether the veteran's 
hypertension was caused or aggravated by his service-
connected PTSD.  

More importantly in this case, even conceding for the sake of 
discussion that this claim was well grounded, a VA physician 
in October 1995 concluded after review of the veteran's 
records that an etiological relationship between PTSD and 
hypertension was highly speculative and its probability 
approached zero given the natural history and causes of both 
conditions.  Another VA physician in July 1998 specifically 
opined after review of the veteran's examination reports that 
it was extremely unlikely in this case that PTSD exacerbated 
the veteran's hypertension.  Such opinions, based on the 
specific facts in this case, are highly probative and would 
provide a preponderace of evidence against the claim.  

Diabetes Mellitus with Associated Visual Disturbances

In respect to the veteran's claim for service connection for 
diabetes mellitus with associated visual disturbances, his 
service medical records are negative for any pertinent 
abnormalities.  Subsequent to service, VA outpatient 
treatment records, dated from April 1984 to August 1998, show 
diagnoses of diabetes mellitus.  In a December 1981 VA 
outpatient treatment record, he was noted to have been 
treated for visual field deficits in the left eye.  In a May 
1996 VA outpatient treatment record, he was treated for 
severe nonproliferative diabetic retinopathy of the right eye 
and moderate nonproliferative diabetic retinopathy of the 
left eye.  The veteran was hospitalized at VA centers and 
diagnosed with diabetes mellitus in July 1993 and on several 
subsequent admissions.  On a July 1997 VA visual examination, 
he was also diagnosed with bilateral, moderate 
nonproliferative diabetes retinopathy, which required focal 
laser treatment for clinically significant macular edema.  

As with the veteran's claim for hypertension, however, there 
is no medical opinion in the medical records that relates the 
veteran's diabetes mellitus and associated visual 
disturbances to service or PTSD.  Further, a VA article, 
entitled The Relationship Between Trauma, PTSD, and Physical 
Health, does not directly link the veteran's diabetes 
mellitus or associated visual disturbances to his service-
connected PTSD, as it only discusses the relationship between 
PTSD and health problems in a general sense.  Further, a VA 
examiner in June 1998 opined that he did not think PTSD 
played a role with the veteran's diabetes mellitus, but 
rather was probably secondary to adult onset diabetes and 
obesity.  Another VA physician in July 1998 specifically 
opined that it was extremely unlikely that PTSD exacerbated 
the veteran's diabetes.  

As the veteran has not directly claimed that hypertension or 
diabetes mellitus with associated visual disturbances is 
related to service or the one year presumptive period for 
either disease, the chronicity provision of 38 C.F.R. 
§ 3.303(b) is not for application.  See Savage, supra. 

The Board has also considered the veteran's and his spouse's 
October 1998 BVA hearing testimony and lay statements.  These 
statements from the veteran and his spouse assert that his 
hypertension and diabetes are secondary to his service-
connected PTSD.  The veteran and his spouse are certainly 
capable of providing evidence of symptomatology.  However, 
the determinative issue here is one of medical causation and 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on an issue.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
It is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
The lay opinions of the veteran and his spouse are an 
insufficient basis upon which to make any finding as to the 
etiology of hypertension and diabetes mellitus with 
associated visual disturbances, or their possible 
relationship to his service-connected PTSD.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical opinion or other competent evidence 
to support his claim that his hypertension and diabetes 
mellitus with associated visual disturbances are in anyway 
related to his period of service or secondary to service-
connected PTSD, the Board finds that he has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims are 
well grounded.  38 U.S.C.A. § 5107.  Hence, the benefits 
sought on appeal must be denied.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claims of service connection for hypertension and 
diabetes mellitus with associated visual disturbances, both 
claimed as secondary to PTSD.  Essentially, in order to make 
his claims well grounded, the veteran needs competent medical 
evidence linking his current disorders to his military 
service, the one-year presumptive period for development of 
hypertension, or his service-connected PTSD.  See Robinette 
v. Brown, 8 Vet. App. at 77-78.  The veteran may apply to 
reopen his compensation claims at any time, of course, with 
appropriate evidence.  

Refractive Error of the Eyes

The veteran is also claiming entitlement to service 
connection for refractive error of the eyes (claimed as 
myopia) as secondary to PTSD.  Service medical records show 
that the veteran had a left eye refractive error on entrance 
into the service in January 1961.  In November 1963 he was 
shown to have a bilateral refractive error of the eyes.  On 
separation from the service in October 1969, he reportedly 
had normal vision bilaterally.  

In any event, apart from the visual problems associated with 
diabetes mellitus, VA outpatient treatment records since 
August 1981 show that the veteran has had a right eye 
refractive error, confirmed on VA examination in July 1997.  
VA regulations specifically prohibit service connection for 
refractory errors.  See 38 C.F.R. §§ 3.303(c), 4.9 (1998).  
As such, the veteran's claim for service connection lacks 
legal merit and, thus, service connection for refractive 
error of the eyes (claimed as myopia) is barred by 
regulation.  Thus, service connection must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for hypertension, diabetes mellitus with 
associated visual disturbances, and refractive error of the 
eyes (claimed as myopia), all claimed as secondary to 
service-connected PTSD, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

